Citation Nr: 1738822	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as being aggravated by the Veteran's military service.

2.  Entitlement to service connection for a left ankle disorder to include as being secondary to bilateral pes planus and/or the Veteran's service-connected right ankle disability.  

3.  Entitlement to service connection for a bilateral knee disorder to include as being secondary to bilateral pes planus and/or the Veteran's service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has previously remanded the issues on appeal on three occasions.  The remands have occurred in October 2013, October 2014, and, most recently, April 2016.  As will be discussed in more detail below, there has not been substantial compliance with the remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board has remanded this claim on three previous occasions.  The Board remanded the Veteran's service connection claim for bilateral pes planus in October 2013 and in October 2014 to obtain a VA opinion with respect to whether the Veteran's pre-existing bilateral pes planus was aggravated by active military service.  The Board requested the VA examiner to specifically address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus, as well as, the Veteran's lay statements indicating that he experienced increased pain in his feet during service and his symptoms continued to worsen after service.  The VA examiner in October 2015 did not discuss the Veteran's lay statements as part of his explanation in support of his medical opinion.  Thus, it was requested that another opinion be provided.  

With respect to the Veteran's service connection claim for a bilateral knee disorder, the Board noted in the October 2014 remand, that the physician assistant in April 2014 did not address whether the Veteran's right ankle disability aggravated the Veteran's bilateral knee disorder.  The VA examiner in October 2015 provided an opinion on whether the Veteran's bilateral knee disorder was caused by or aggravated by the Veteran's service-connected disability.  Unfortunately, the VA examiner did not provide an explanation in support of his medical opinion with respect to whether the Veteran's bilateral knee disorder was aggravated by his service-connected right ankle disability.  Hence, the Board requested that another opinion be provided that addressed the issue of aggravation.  

Concerning the Veteran's left ankle disorder, the Board remanded the claim in October 2014 for a VA examination and medical opinion that addressed whether the Veteran's service-connected right ankle disability caused or aggravated the Veteran's left ankle disorder.  The VA examiner in October 2015, provided a negative medical opinion, but did not provide any explanation in support of his opinion.  

In the latest remand of April 2016, the Board sought clarification and further discussion from the previous examiners concerning the medical opinions that they provided.  The claim was returned to the AOJ and, per the claims file, the file was reviewed in the fall of 2016 by at least one examiner, Advanced Nurse Practitioner (ANP) N. A. S., of the VA Medical Center Fayetteville.  A review of the statements provided by the VA ANP regrettably did not provide the Board with all the information it has requested.  The Board asked that further discussion of the statements by the Veteran be provided along with a more in-depth analysis concerning the previous opinions.  This did not occur.  

The record further reveals that a VA medical officer (MO) provided a review of the Veteran's records via an opinion issued in March 2017.  While the medical officer indicated that she would consider the Veteran's statements concerning his symptoms and the chronicity of manifestations he has experienced since service, the reviewer then did not address those comments and statements.  The MO also stated that even though the Veteran had not been prescribed orthotics prior to his entrance onto active duty, the MO did not discuss why a prescription and subsequent use of orthotics would not be considered an indicator that the Veteran's pre-existing service bilateral pes planus had become more disabling (or aggravated) from the time the disorder was noted at entry in February 1961, through his boot camp training, until issued the orthotics in July 1961.  In other words, the mere stabilization of the condition does not necessarily mean that the Veteran's bilateral pes planus was not initially made worse or aggravated by his service.  

In this instance, the Board believes that the examination results have shortcomings that are not sufficient to decide the claims because they do not provide detailed answers to all the questions raised by the Board in its three previous remands and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim is once again returned to the agency of original jurisdiction so that fresh examinations, accomplished by different examiners, which contain definitive opinions based upon a complete record, can be obtained. 

The actions identified herein are considered to be consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the United States Court of Appeals for Veteran's Claims pronouncements and due process requirements, the case is REMANDED to the AOJ for the following redevelopment: 

1.  Once again the AOJ should contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 
38 C.F.R. § 3.159 (e) (2016). 

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AOJ should then schedule the appellant for a podiatry examination by a medical doctor who has not previously examined the appellant.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current flat foot disorder its relationship to his military service.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history, lay statements including those received in May 2017,  and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner should question and examine the appellant, and then express an opinion as to the etiology of the Veteran's current bilateral pes planus.  The examiner should also opine as to whether the found disability was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active military service.  The examiner should also discuss whether the issuance of orthotics and the Veteran's limited duty classification while in service indicates that the disorder was aggravated from entry in February 1961, to the assignment of a profile in boot camp in May 1961, to the issuance of orthotics in July 1961.  Moreover, the examiner should provide comments as to whether the issuance of orthotics stabilized the Veteran's disorder but that until the orthotics were issued and used, the disorder was being aggravated by his military service.  Finally, the examiner is specifically requested to address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus as part of his or her rationale.  

The examiner must provide complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disorder was aggravated by his military service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was considered inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiner concludes that the appellant's bilateral pes planus was not aggravated by service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AOJ should then schedule the appellant for an orthopedic examination by a medical doctor who has not previously examined the appellant.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the Veteran's left ankle disability and his bilateral knee disorder, and their relationship to his military service, a nonservice-connected disorder, or a service-connected disability.  The examiner should be given a copy of this remand and he/she should be requested to review the Veteran's medical history, lay statements including those recently received in May 2017, and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner should question and examine the appellant, and then express an opinion as to the etiology of the appellant's current left ankle disability and any bilateral knee disorder.  The examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service, any incidents therein, or to another disability (either his bilateral pes planus or his service-connected right ankle disorder).  The examiner must further specifically discuss whether the Veteran's current disorders began manifesting any prodromas or symptoms while he was on active duty or within one year of his discharge from service. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions, his report of chronicity of symptoms, and his assertions that the disorders are related to service or secondary to his bilateral pes planus and/or his service-connected right ankle disability.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was considered inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiner concludes that the Veteran's disorders are not service-related or secondary to his bilateral pes planus and/or his right ankle disability, and that the symptoms and manifestations did not begin while the appellant was on active or within one year of his discharge from the service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the respective report must be returned for corrective action.  38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response, and the case should thereafter be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) appellant's failure to cooperate by attending the requested VA examinations may result in an adverse determination.  Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
.J.W FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




